Maxwell, J.,
dissenting.
Tn my judgment that part of the order of the court below which directed that the F. C. & P. R. R. Co. should remove its track constructed in disobedience of the. injunction and that, its general manager, should be imprisoned until this be done, is remedial in its nature, designed to enforce the previous order of the court, and to so-^^ the complainants the enjoyment of their 'W°Perty as sought to be preserved by the temporal WP}ludion, for breach of which this contempt prW16^^ was imitated. This Icings it within that of cases to which the majority of the court, assign the case of Sanchez v. Sanchez, 21 Fla. 346, where an appeal was Wrnutfed.